Citation Nr: 1019141	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968.

This matter is on appeal from a September 2005 decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for hearing loss, evaluated as noncompensable.  In September 
2009, the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran has no more than level II hearing in his left 
ear, and no more than level III hearing in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation

The Veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  He has asserted that he has decreased hearing, 
particularly in his right ear, and that his perception of 
word clarity is diminished by his service-connected tinnitus.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in a veteran's favor.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In September 2009, the RO granted service connection for 
hearing loss, evaluated as noncompensable, with an effective 
date for service connection of March 7, 2005.  The Veteran 
has appealed the issue of entitlement to an initial 
compensable evaluation.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board first notes that in its September 2009 Remand, it 
stated that the claims files included a March 2008 VA 
examination report which showed that the examiner was unable 
to obtain adequate test results despite repeated attempts and 
reinstruction.  The examiner stated that, "the Veteran did 
not appear to be putting forth a good faith effort to 
cooperate with the examiner."  The Board therefore found that 
(as was determined by the March 2008 examiner) the results 
were not reliable, and not suitable, for the purpose of 
determining whether an increased initial evaluation was 
warranted.  The Board further determined that, since the 
Veteran had cooperated during past examinations, he should be 
afforded another opportunity for an audiology examination.  
Given the foregoing, the March 2008 VA examination will not 
be further discussed.  

In addition, pursuant to the Board's September 2009 Remand, 
VA progress reports were obtained from the Gainesville VA 
Medical Center, dated between 2003 and 2009, and in October 
2009 the Veteran was afforded another VA examination.  This 
examination report indicates that the Veteran's C-file was 
reviewed in association with the examination, and it contains 
audiometric results that are sufficient for rating purposes.  
Under the circumstances, the Board finds that there has been 
substantial compliance with the Board's remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A VA audiological examination report, dated in August 2005, 
shows that the examiner stated that the Veteran's claims file 
had been reviewed.  The report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
40
65
LEFT
N/A
10
15
30
40

These results show an average decibel loss of 32 in the right 
ear and 25 in the left ear.  Speech recognition ability was 
98 percent, right ear, and 100 percent, left ear.  The report 
notes mild to moderately severe high frequency sensorineural 
hearing loss above 2,000 Hz in the right ear, and mild high 
frequency loss above 2,000 Hz in the left ear.  

A VA audiological examination report, dated in January 2007, 
shows that the examiner stated that the Veteran's claims file 
had been reviewed.  The report shows that the Veteran 
complained of difficulties understanding speech, especially 
in noisy environments, and it contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
45
60
70
LEFT
N/A
30
40
40
60

These results show an average decibel loss of 53.75 in the 
right ear and 42.5 in the left ear.  Speech recognition 
ability was 84 percent, right ear, and 96 percent, left ear.  
The report notes mild to severe sensorineural hearing loss in 
the right ear, and mild to moderately severe sensorineural 
hearing loss in the left ear.  

A VA audiological examination report, dated in October 2009, 
shows that the examiner stated that the Veteran's claims file 
had been reviewed.  The report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
55
65
LEFT
N/A
25
25
45
55

These results show an average decibel loss of 38.75 in the 
right ear and 37.5 in the left ear.  Speech recognition 
ability was 76 percent, right ear, and 90 percent, left ear.  
The report notes moderately severe sensorineural hearing loss 
in the right ear in the 3,000-4,000 Hz range, and moderate 
sensorineural hearing loss in the left ear in the 3,000-4,000 
Hz range.  

In this case, applying the results of the VA audiological 
examinations to Table VI yielded a Roman numeral value of I 
for the right ear, and I for the left ear (August 2005), a 
Roman numeral value of II for the right ear, and I for the 
left ear (January 2007), and a Roman numeral value of III for 
the right ear, and II for the left ear (October 2009).  

The Board finds that an initial compensable evaluation for 
bilateral hearing loss is not warranted.  The aforementioned 
test results all show that the Veteran's hearing in the right 
ear is consistent with no more than level III hearing, and 
that the hearing in the Veteran's left ear is consistent with 
no more than level II hearing.  See 38 C.F.R. § 4.85.  As 
such, an initial compensable rating is not warranted.  Id., 
Tables VI and VII.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  

Although the examinations do show that the Veteran clearly 
has hearing loss, the audiometric test results do not support 
entitlement to an initial compensable evaluation for 
bilateral hearing impairment.  The Board has reviewed all the 
medical records in the claims files and found that there is 
no evidence related to hearing loss that supports an initial 
compensable rating.

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this 
regard, the October 2009 VA examination report notes that the 
Veteran's hearing loss had "significant effects" on his 
occupation, which were elaborated upon as, "He has 
difficulty hearing on the phone with his right ear."  

However, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
such an opinion is warranted in this case.  There is simply 
nothing in the record to suggest an extraschedular rating is 
warranted, i.e., neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected hearing loss is demonstrated, nor is there any 
evidence to show that his hearing loss is so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria, such that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The examination 
report therefore appear to be adequate for evaluation of the 
nature and extent of the Veteran's disability.  While the 
Board does not dispute the fact that the Veteran has 
difficulties with his hearing, the critical question is 
whether the Veteran's hearing impacts his ability to function 
in the workforce to a compensable degree.  Based on extensive 
testing of the Veteran's hearing, the Board finds that the 
Veteran does not meet the minimum criteria for a compensable 
evaluation.  Martinak does not provide the basis to obtain 
yet another VA examination in this case, an evaluation that 
would not provide a basis to grant this claim, based on the 
Veteran's own statements at hearing.  

In deciding the Veteran's claim for an initial compensable 
evaluation, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
bilateral hearing loss evaluation should be increased for any 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of his 
bilateral hearing loss, such that an initial compensable 
rating is warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II. VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  With regard to the Veteran's underlying claim for 
service connection for hearing loss, the notification 
obligation in this case was accomplished by way of a letter 
from the RO to the Veteran dated in March 2005.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, and in any event, as the claim on appeal involves a 
claim for an increased initial evaluation, the VCAA is no 
longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records, and the Veteran has been afforded several 
examinations, as well as a hearing at the RO in December 
2006.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


